QUAKER® INVESTMENT TRUST Supplement dated May 20, 2011 To the Prospectus Dated October 28, 2010 for the QUAKER EVENT ARBITRAGE FUND The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus. Effective May 20, 2011, the following language has been added to the Principal Investment Strategies section on page 6 of the prospectus. · Foreign Securities Investments.The Fund may invest in securities of foreign issuers, securities traded principally in securities markets outside the United States, U.S. traded securities of foreign issuers and/or securities denominated in foreign currencies (together “foreign securities”).The Fund may seek exposure to foreign securities by investing in Depositary Receipts. · Derivative Instruments (Including Futures, Options and Swaps).The event arbitrage strategy employed by the Fund may include the use of derivatives.Derivatives may be used for hedging purposes, as a substitute for investments in the underlying securities, to increase or decrease exposure (leverage) or for the purpose of generating income.The Fund may buy call or put options to implement its principal investment strategies.The Fund may write (sell) call options on securities that it owns.This allows the Fund to generate income on securities that the Portfolio Manager believes have a low likelihood of appreciating significantly until the option expiration.Similarly, options may be written (sold) if the Portfolio Manager is willing to purchase the underlying securities at a lower price.Hedging through derivatives may be done on underlyings such as individual securities, market indices, as well as foreign currency or commodity exposure.Options and futures contracts may be used to decrease (hedge) or increase market exposure, exposure to specific securities or exposure to other factors that may influence an event. Effective May 20, 2011, the following language has been added to the Principal Investment Risks section on page 7 of the prospectus. · Foreign Securities Risk.Investments in foreign securities involve greater risks compared to domestic investments for the following reasons: foreign companies may not be subject to the regulatory requirements of U.S. companies, so there may be less publicly available information about foreign issuers than U.S. companies; foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards; dividends and interest on foreign securities may be subject to foreign withholding taxes and such taxes may reduce the net return to Fund shareholders; and foreign securities are often denominated in a currency other than the U.S. dollar, which will subject the Fund to the risks associated with fluctuations in currency values. QKPSARB 052011 · Derivative Instruments (Including Futures, Options and Swaps) Risk.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund.The Fund could experience a loss if derivatives do not perform as anticipated, are not correlated with the performance of other investments which they are used to hedge, or if the Fund is unable to liquidate a position because of an illiquid secondary market.The market for many derivatives is, or may suddenly become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices of derivatives.Moreover, the Fund may be exposed to counterparty risk, in particular on derivatives that are invested in the over the counter (OTC) market. Effective May 20, 2011, the following language has been added to the Principal Investment Strategies section on page 27 of the prospectus. · Foreign Securities Investments.The Fund may invest in securities of foreign issuers, securities traded principally in securities markets outside the United States, U.S. traded securities of foreign issuers and/or securities denominated in foreign currencies (together “foreign securities”).The Fund may seek exposure to foreign securities by investing in Depositary Receipts.The Fund may engage in hedging transactions to reduce the currency risk of its investments. · Derivative Instruments (Including Futures, Options and Swaps).The event arbitrage strategy employed by the Fund may include the use of derivatives.Derivatives may be used for hedging purposes, as a substitute for investments in the underlying securities, to increase or decrease exposure (leverage) or for the purpose of generating income.The Fund may buy call or put options to implement its principal investment strategies.The Fund may write (sell) call options on securities that it owns.This allows the Fund to generate income on securities that the Portfolio Manager believes have a low likelihood of appreciating significantly until the option expiration.Similarly, options may be written (sold) if the Portfolio Manager is willing to purchase the underlying securities at a lower price.Hedging through derivatives may be done on underlyings such as individual securities, market indices, as well as foreign currency or commodity exposure.Options and futures contracts may be used to decrease (hedge) or increase market exposure, exposure to specific securities or exposure to other factors that may influence an event. QKPSARB 052011 Effective May 20, 2011, the following language has been added to the Principal Investment Risks section on page 28 of the prospectus. · Foreign Securities Risk.Investments in foreign securities involve greater risks compared to domestic investments for the following reasons: foreign companies may not be subject to the regulatory requirements of U.S. companies, so there may be less publicly available information about foreign issuers than U.S. companies; foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards; dividends and interest on foreign securities may be subject to foreign withholding taxes and such taxes may reduce the net return to Fund shareholders; and foreign securities are often denominated in a currency other than the U.S. dollar, which will subject the Fund to the risks associated with fluctuations in currency values. · Derivative Instruments (Including Futures, Options and Swaps) Risk.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund.The Fund could experience a loss if derivatives do not perform as anticipated, are not correlated with the performance of other investments which they are used to hedge, or if the Fund is unable to liquidate a position because of an illiquid secondary market.The market for many derivatives is, or may suddenly become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices of derivatives.Moreover, the Fund may be exposed to counterparty risk, in particular on derivatives that are invested in the over the counter (OTC) market. QKPSARB 052011
